United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, DALLAS
PERFORMANCE CLUSTER, Coppell, TX,
Employer
__________________________________________
Appearances:
Tim Egbuchunam, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-711
Issued: November 26, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

On February 13, 2012 appellant timely filed an application for review from the
November 18, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Board assigned Docket No. 12-711.
In July 2005, OWCP accepted that appellant sustained bilateral carpal tunnel syndrome
and bilateral ulnar nerve lesions. On February 8, 2007, Dr. Robert Holladay, a Board-certified
orthopedic surgeon and an impartial medical specialist, advised that appellant could return to
work with restrictions.
On August 27, 2007 the employing establishment offered appellant a full-time job as a
dock worker within certain restrictions. Appellant accepted the job and returned to work on
September 4, 2007. In a November 15, 2007 decision, OWCP determined that appellant’s actual
wages as a dock worker fairly and reasonably represented his wage-earning capacity.
In November 2010, appellant submitted a Form CA-7 claiming wage-loss compensation
beginning October 24, 2010 and requested modification of OWCP’s November 15, 2007 wageearning capacity determination. The employing establishment had withdrawn appellant’s job
effective October 24, 2010 under the National Reassessment Process (NRP).
In a January 5, 2011 decision, OWCP denied modification of its November 15, 2007
wage-earning capacity determination.

Appellant submitted additional medical evidence, which indicated that his work-related
upper extremity condition had worsened. In a June 14, 2011 decision, OWCP affirmed its
January 5, 2011 decision. Appellant requested reconsideration and submitted chart notes from
the New Help Clinic. In a November 18, 2011 decision, OWCP affirmed its June 4, 2011
decision. It stated that the medical evidence did not show that the work-related injury had
worsened, but it did not address particular medical documents submitted by appellant.
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.1 Compensation for loss of wage-earning capacity is based upon loss of the capacity to
earn and not on actual wages lost.2 Compensation payments are based on the wage-earning
capacity determination, which remains undisturbed until properly modified.3 Modification of a
standing wage-earning capacity determination is not warranted unless there is a material change
in the nature and extent of the injury-related condition, the employee has been retrained or
otherwise vocationally rehabilitated, or the original determination was erroneous.4 The burden
of proof is on the party attempting to show a modification of the wage-earning capacity
determination.5
FECA Bulletin No. 09-05 outlines OWCP procedures when limited-duty positions are
withdrawn pursuant to the NRP. If, as in the present case, a formal wage-earning capacity
decision has been issued, OWCP must develop the evidence to determine whether a modification
of that decision is appropriate.6
OWCP analyzed this case under the customary criteria for modifying a loss of wageearning capacity determination. It did not acknowledge FECA Bulletin No. 09-05 or fully follow
the procedures outlined therein for claims, such as this, in which limited-duty positions are
withdrawn pursuant to NRP.7 When a loss of wage-earning capacity decision has been issued,
FECA Bulletin No. 09-05 requires OWCP to develop the evidence to determine whether a
modification of the decision is appropriate.8 It requires OWCP to review whether a current
medical report supports work-related disability and establishes that the current need for limited
duty or medical treatment is a result of injury-related residuals, and to further develop the

1

5 U.S.C. § 8115(a); K.R., Docket No. 09-415 (issued February 24, 2010); Lee R. Sires, 23 ECAB 12, 14 (1971)
(the Board held that actual wages earned must be accepted as the measure of a wage-earning capacity in the absence
of evidence showing they do not fairly and reasonably represent the employee’s wage-earning capacity).
2

K.R., supra note 1; Roy Matthew Lyon, 27 ECAB 186, 190 (1975). Ernest Donelson, Sr., 35 ECAB 503,
505 (1984).
3

See Sharon C. Clement, 55 ECAB 552, 557 (2004).

4

Sue A. Sedgwick, 45 ECAB 211, 215-16 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

5

Selden H. Swartz, 55 ECAB 272, 278 (2004).

6

FECA Bulletin No. 09-05 (issued August 18, 2009).

7

See M.A., Docket No. 12-316 (issued July 24, 2012).

8

FECA Bulletin No. 09-05, supra note 6.

2

evidence from both the claimant and the employing establishment if the case lacks current
medical evidence.9
The Bulletin states that OWCP, in an effort to proactively manage these types of cases,
may undertake further nonmedical development, such as requiring that the employing
establishment address in writing whether the position on which the wage-earning capacity
determination was based was a bona fide position at the time of the rating and to direct the
employing establishment to review its files for contemporaneous evidence concerning the
position.10
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside the November 18, 2011 decision and remand the case for further consideration. After
proper compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an appropriate
de novo decision on appellant’s entitlement to wage-loss compensation beginning
October 24, 2010.11
IT IS HEREBY ORDERED THAT the November 18, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this order of the Board.
Issued: November 26, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

Id. at §§ I.A.1-2.

10

Id. at § I.A.3.

11

See M.A., supra note 7; M.E., Docket No. 11-1416 (issued May 17, 2012).

3

